Citation Nr: 0839885	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  01-00 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the veteran's character of Discharge is a bar to 
VA compensation benefits.  

2.  Entitlement to service connection for alcoholism  

3.  Entitlement to service connection for Hepatitis C due to 
alcoholism. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran had active service from January 1964 to March 
1968, for which he received a discharge under other than 
honorable conditions.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2000 rating action by the 
RO that denied the benefits currently sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an administrative decision of October 1968 the RO in Waco, 
Texas, determined that the veteran's discharge for his period 
of active duty from January 1964 to March 1968 was under 
dishonorable conditions and barred VA benefits except for 
health care. This determination was confirmed by June 2005 
and March 2006 decisions by the RO in Houston, Texas.  

The veteran has essentially asserted that he did not receive 
notice of the October 1968 administrative decision and a 
review of the claims folder would seem to support this 
assertion.  Accordingly, the issue is not herein 
characterized as whether new and material evidence has been 
received to reopen the claim.  Rather, given the lack of 
evidence to show that the veteran was notified of the adverse 
determination in 1968, the Board will consider the issue on 
the merits, in the interests of fairness. 

The veteran contends that the offenses which resulted in his 
dishonorable discharge from service were committed while he 
was mentally impaired by post-traumatic stress disorder 
(PTSD). 

After considered the veteran's contentions and reviewing the 
claims folder, the Board has determined that additional 
development is required before the appeal may be adjudicated, 
as will be discussed below.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO never provided the appellant VCAA notice 
on the claim of whether the character of his discharge from 
his period of active duty extending from January 1964 to 
March 1968 constitutes a bar to VA benefits.  Moreover, 
because of the veteran's that mental disability caused the 
behavior for which the unfavorable discharge status was 
assigned, it is not found that the case hinges merely on the 
application of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Rather, the disposition could here be influenced 
by the submission of evidence supporting the veteran's 
essential contention of insanity.  Therefore, the failure to 
provide notice here constitutes a procedural defect, which  
must be cured on remand.  Moreover, he has not received 
appropriate VCAA notice with respect to the other claims at 
issue and, in any event, as a grant of the other benefits 
sought on appeal is dependent on an upgrade in the veteran's 
character of discharge, such issues are inextricably 
intertwined and cannot be adjudicated at this time.  

As noted previously, the VCAA also requires VA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

In the present case, there are no service treatment records 
in the claims folder that were received from the service 
department and it does not appear that a VA request for these 
records was ever made to the service department. (In 
September 2000 the veteran submitted some apparent copies of 
a few service treatment records, to include parts of his 
January 1964 examination prior to service entrance and part 
of his March 1968 examination prior to service discharge). 
Given the veteran's contention that he was mentally impaired 
at the time he committed the inservice offenses that resulted 
in his dishonorable discharge, the Board finds that the 
veteran's service treatment records should be obtained prior 
to further appellate consideration in this case.  

Furthermore, the record does contain a few original documents 
from his service personnel folder, but it is apparent that 
relevant documents pertaining to the disciplinary offenses 
which resulted in the veteran's dishonorable discharge are 
also missing from the claims folder.  The Board accordingly 
finds that the veteran's complete service personnel file from 
his naval service should also be obtained and associated with 
the claims folder.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant VCAA notice 
with respect to all issues on appeal.  
Such notice should inform the veteran of 
the evidence necessary to substantiate 
the claims, and should explain the 
division of responsibilities between VA 
and a claimant in developing a claim.  
Additionally, such notice should explain 
how VA establishes disability ratings and 
effective dates.

2.  Request the service department to 
provide the veteran's complete service 
treatment records, as well as his 
complete service personnel record.  When 
received, these records should be 
associated with the claims folder.  Any 
negative search should be noted in the 
record and communicated to the veteran.

3.  Upon completion of the above, 
readjudicate the veteran's claims. If the 
benefits sought remain denied the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

